                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Paul Ronny Barsness,                                      Civ. No. 20-0041 (PAM/BRT)

                       Petitioner,

  v.

  Paul Schnell, Commissioner of Minnesota
  Corrections; Catherine Johnson, Director;                      ORDER
  Renee Louck, Probation Agent, Hennepin
  Department of Community Corrections;
  and Keith Ellison, Attorney General for
  the State of Minnesota,

                       Respondents.



       This matter is before the Court on Respondents’ Letter filed March 5, 2020,

requesting an extension of the filing deadline for Respondents’ answer. (Doc. No. 11)

Therein, Respondents’ counsel represents that Plaintiff’s counsel has agreed to an

extension of that deadline to March 11, 2020. Accordingly, IT IS HEREBY ORDERED

that Respondents’ request for an extension is granted, and Respondents shall file their

responsive answer on or before March 11, 2020.




  Dated: March 6, 2020                          s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge
